United States Court of Appeals
                     For the First Circuit


No. 14-1421

   MICHAEL W. CUTTING; WELLS STALEY-MAYS; and ALISON E. PRIOR,

                     Plaintiffs, Appellees,

                               v.

                    CITY OF PORTLAND, MAINE,

                      Defendant, Appellant.


                          ERRATA SHEET

     The opinion of this Court issued on September 11, 2015, is
amended as follows:

     On page 17, line 6, delete the comma after "look" in the
quoted text.

     On page 18, line 18, change "Plaintiffs" to "plaintiffs."

     On page 19, line 1, change "were" to "where."